ON MOTION
PROST, Circuit Judge.

ORDER

Nike, Inc. moves to dismiss this appeal because Meitac International Enterprise Co., Ltd. et al. (Meitac) has failed to file their opening brief. Meitac has not responded.
A party’s failure to comply with the court’s rules, including the requirements of preparing and filing briefs, can result in dismissal of an appeal for failure to prose*999cute. Julien v. Zeringue, 864 F.2d 1572, 1574 (Fed.Cir.1989).
Accordingly,
IT IS ORDERED THAT:
(1) The motion is granted.
(2) All sides shall bear their own costs. FOR THE COURT